Title: To Alexander Hamilton from Jeremiah Wadsworth, 2 August 1797
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Hartford August 2d 1797
Dear Sir
your favor of the 28th July arrived late last evening. I have not the least knowledge of Mrs. Reynolds’s hand writing nor do I remember ever to have recd a line from her if I did they were destroyed but a letter or two for you which by Your request I returned to her or destroyed. The first time I ever saw or heared of her She came to my lodgings one Morning—and stated the Situation of her husband and desired me to apply to You Mr Woolcott & General Mifflin for his Liberation told me she was the Wife of Reynolds the Sister of Col DuBois. I told her I knew her husband. that his Character was bad and no interference of mind would be proper nor could it suceed: at this moment John Vaughn came in on a Visit & supposeing me engaged offered to retire. I told him to stay the Lady was going she then said she wished to say something in private. Mr. V took leave. And she immediately fell into a flood of Tears and told me a long storey about her application to You for Money when in distress in her husbands Absence & that it ended in a amour & was discovered by her husband from a letter she had written to you which fell into his hands. I told her I would see Mr. Woolcott & G Mifflin The next Morning I told Mr. Woolcott what had passed he then related the transaction for which Clingn & Reys had been committed. I then went to Mifflin and told him I came at ye request of Mrs. Reynolds. he imediately told me that she had told him the Story of the amour. I imediately left him went to Mrs Reynolds and told her who I had seen that all interference on my part was at an end that in my Opinion her husband must undergo a trial. She then mention the transaction of Baron Glaubeck would be brot into View and be injurious to You. I told her it was fortunate that I knew more about Glaubecks affair than any body and it could not injure you or Any body else. A Mr. Clingman whom I had never seen before and seemed to have been sent for was present part of the time. From this interview I was fully confirmed in my Opinion before formed that the whole business was a combination among them to Swindle you. Mrs Reynolds called on me again and urged me deliver letters to You. You refused to receive them & desired me to return letters for You or destroy them I do not know which. I rec’d several Messages from her and again went to her house told her you would hold no correspondence with her and gave her my Opinion as at first that her husband must undergo a trial. I can not be particular as to time & date and I do not remember that I ever knew how he was liberated untill I lately saw Mr Woolcott. I certainly never considered myselfe as having any agency in procureing Reynolds’s relief nor do I remember ever to have had any conversation with You on the subject untill after your meeting with the Mess Munroe Melenburg & Venables. and had supposed Reynolds to have been ⟨released⟩ by their influence he was ⟨ashamed⟩ to have been so ⟨–⟩ after an Explanation with you. I am sorry you have found it necessary to publish any thing for it will be easy to invent new Calumnies & you may be kept continualy employed in answring. be Assured it never will be in the power of your enemies to give the public an opinion that you have Speculated in ye funds, nor do they expect it: I should have replied by this days Post—but the Mail arrives here at nine at night & goes out at Two in the Morning.
I am D sir truly yours
J Wadsworth
 